Exhibit 10.1

June 7, 2010

 

David Cathcart

Chief Financial Officer

TRX, Inc.

2970 Clairmont Road

Suite 300

Atlanta, GA 30329

   LOGO [g17249ex101.jpg]

Re: Amendment to Second Letter of Amendment

Dear David:

The purpose of this letter is to amend the Second Letter of Amendment dated
December 23, 2010. Effective June 1, 2010, Expedia and TRX now agree to amend
the Second Letter of Amendment as follows:

Section 3 is hereby deleted and replaced with the following:

3) Renewal of Pricing and Exclusivity for 2011. The pricing and exclusivity
terms set forth in Section 1 and Section 2 of this Second Letter of Amendment
will automatically be extended for calendar year 2011 unless either Party gives
the other Party written notice of non-renewal of such terms on or before
August 1, 2010. If such notice is given, Section 1 and Section 2 will cease to
apply, effective December 31, 2010, and the pricing terms under the Agreement
(and associated SOWs) that were in place prior to this Second Letter of
Amendment will apply in calendar year 2011.

Exhibit 1 (Modified Pricing for Common Services) is hereby amended to include
the following:

Note: all pricing included in this Exhibit 1 applies only to * processes
performed *.

*

Please acknowledge your agreement to the foregoing by signing in the space
provided below and returning a signed copy to me as soon as possible. If you do
not agree with any of the foregoing, please contact me as soon as possible so
that we can determine how best to proceed.

 

Yours truly, Expedia, Inc.

/s/ Kerri Landeis

Kerri Landeis Vice President, Global Supply Operations

Acknowledged and Agreed:

 

TRX, Inc. By:  

/s/ David D. Cathcart

Title:  

Chief Financial Officer

Date Signed:  

15 June 2010

* confidential treatment requested